                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

RICHARD LAQUERRE                                                                 PLAINTIFF
ADC #168642

v.                             CASE NO: 5:19CV00263-JM

ARKANSAS BOARD OF CORRECTION, et al.                                         DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 30th day of December, 2019.



                                                   ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
